Citation Nr: 1824242	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to a rating in excess of 60 percent for diabetic nephropathy.   

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, with hyperlipidemia, diabetic retinopathy, cataracts, and erectile dysfunction. 

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, to include service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from August and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a psychiatric disability; entitlement to increased ratings for a diabetic nephropathy, diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

An unappealed August 2003 rating decision denied service connection for a psychiatric disability, to include PTSD and depression, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the diagnosis and possible etiology of the claimed psychiatric disability


CONCLUSION OF LAW

New and material evidence having been submitted, the claim for service connection for a psychiatric disability is reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 2003 rating decision denied service connection for a psychiatric disability.  The Veteran did not file a timely appeal and that rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  In February 2011, the Veteran applied to reopen that claim, based on additional evidence of a psychiatric disability related to service.  An August 2011 rating decision found that there was new and material evidence submitted to reopen the claim for service connection, and that the claim was reopened.  

The new evidence submitted by the Veteran includes letters and testimony from both the Veteran and his spouse, noting worsening psychiatric symptoms and manifestations of a potential disability related to service in Vietnam.  The Veteran has also submitted a statement from a private physician, who opines that the Veteran has symptoms akin to PTSD.  Additionally, the new evidence of record, since the Veteran's last denial for this claim, includes VA treatment records and psychiatric screening, and hearing testimony.  Presuming the credibility of new evidence for the purpose of determining whether it is material, the Board finds that evidence is both new and material, as the evidence was submitted after February 2003, and tends to establish a potential for a diagnosis of a current psychiatric disability and a potential link between that disability and service.  

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has been submitted, and the claim is reopened.  38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.  To that extent only, the claim is allowed.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claim for service connection for a psychiatric condition, to include PTSD and depression, the Veteran was last provided a VA psychological examination to assess the nature and etiology of the claimed disability in June 2011, nearly seven years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition regarding the Veteran's PTSD have been set forth by the Veteran, and his spouse, to especially include during their testimony before the undersigned.  Additionally, the Board notes a March 2017 letter from the Veteran's treating physician Dr. R. D., notes symptoms and manifestations akin to a diagnosis for PTSD.  Because it is unclear whether a diagnosis of a psychiatric disability is warranted, additional examination is needed.

The Board notes that as the claim for service connection is dependent upon a current diagnosis of a psychiatric disability, which has not been diagnosed.  However, as there is new evidence suggesting more severe psychiatric symptoms related to a potential diagnosis, the Board finds that the available evidence no longer adequately indicates the Veteran's current condition.  The Veteran is competent to report psychiatric symptoms, which triggers the requirement to provide an examination to determine whether those symptoms warrant the diagnosis of a psychiatric disability.  As further symptoms or psychiatric manifestations may result in a potential diagnosis a psychiatric disability, additional examination is needed.  Therefore, remand is required for the VA to fulfill the duty to assist the Veteran.  Weggenman v. Brown, 5 Vet. App. 281 (1993). 

With regard to the claims for increased rating, the Veteran was provided a VA examination for diabetic nephropathy, diabetes mellitus, and peripheral neuropathy in March 2011, nearly seven years ago.  However, since that time, further allegations and evidence of a worsening condition regarding the renal condition, diabetes mellitus, and extremities is of record.  Specifically, the Board notes that the Veteran has continuously expressed in lay statements, to include in hearing testimony, that the service-connected disabilities have been worsening, especially with regard to affecting his daily function and employment.  

Again, while the mere passage of time does not, in itself, constitute a need for a new examination, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenman v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but that examination appears to no longer indicate the current level of disability due to the service-connected disabilities.  The Board finds that the evidence to be insufficient to adequately assess whether the Veteran's current disabilities warrant higher ratings.

Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly rate the claims for an increased rating for diabetic nephropathy, diabetes mellitus, and peripheral neuropathy.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the claim for TDIU, as the claims for service connection for PTSD and increased rating are being remanded for additional development, the outcome of that claim could be a direct bearing on the claim for TDIU.  Therefore, the Board finds that the claims being remanded are inextricably intertwined with the claim for TDIU.  Accordingly, since those claims are being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim prior to the determination of the other claims.  Bernard v. Brown, 4 Vet. App. 384 (1993); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements with regard to the Veteran's experiences during active service, as his Vietnam service is confirmed and conceded.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Any indicated psychiatric testing necessary to support the diagnosis should be conducted.  Specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether PTSD is at least as likely as not (50 percent or greater probability) related to active service. 

(c) If a diagnosis of PTSD is appropriate, opine whether it is at least as likely as not (50 percent or greater probability) related to a fear of hostile military or terrorist activity during the Veteran's service, to include in the Republic of Vietnam. 

(d) With regard to each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disability is related to active service.

(e) Opine whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is due to or the result of any service-connected disabilities or any medications taken for service-connected disabilities.  For any and all psychiatric disability the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities or any medications taken for service-connected disabilities.  The examiner should reconcile the opinion with previous opinions and should discuss prior diagnoses. 

4.  Schedule the Veteran for a VA examination of service-connected diabetic nephropathy, diabetes mellitus, and bilateral peripheral neuropathy of the lower extremities.  The examiner must review the claims file and should note that review in the report.  Any examinations or tests that the examiner deems necessary should be provided.  The examiner is asked to assess the nature and severity of the service-connected renal disability, diabetes mellitus, and peripheral neuropathy disability of the bilateral lower extremities.  The examiner should specifically make a finding whether or not regulation of activities is required due to diabetes mellitus.  A complete rationale for any opinion expressed should be included in the report.  The examiner should explicitly address any lay contentions of applicable symptoms by the Veteran.  In addition to assessing the nature and severity of the service-connected disabilities, the examiner is also asked to opine as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, to specifically address whether the combined effects of the service-connected disabilities make him unable to obtain or maintain substantially gainful employment.  The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities, whether individually or combined.  The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


